Exhibit 10.8

SUPPLEMENTAL GUARANTY

(Auburn Meadows)

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, the
undersigned, CHP AUBURN WA OWNER, LLC, a Delaware limited liability company
(“Owner”), and CHP AUBURN WA TENANT CORP., a Delaware corporation (“Operator”,
and together with Owner, “Guarantor”), absolutely guarantee and agree to pay to
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA (hereinafter called “Lender”) at the
address designated in the Instrument (as hereinafter defined) for payment
thereof or as such address may be changed as provided in the Instrument, all
Pool Obligations (as defined in the Loan Agreement [as defined below] but
excluding therefrom Guarantor’s obligations under its Individual Loan Documents)
of the Related Borrowers (as defined below), together with all interest,
attorneys’ fees and collection costs provided for in the Note (as defined in the
Instrument) (all such indebtedness is hereinafter called the “Indebtedness”).

RECITALS:

A. Guarantor and certain affiliates of Guarantor (individually, a “Related
Borrower”, and collectively, the “Related Borrowers”) have entered into that
certain Amended and Restated Loan Agreement with Lender dated of even date
herewith (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”). Capitalized terms
used herein without definitions shall have the meaning ascribed to such term in
the Loan Agreement or in the Instrument.

B. Lender has made certain loans to Guarantor and each of the Related Borrowers
in the aggregate principal sum of TWO HUNDRED ELEVEN MILLION FOUR HUNDRED
EIGHTY-FOUR THOUSAND EIGHT AND NO/100 U.S. DOLLARS ($211,484,008.00)
(collectively, the “Loans”) evidenced by the Notes (as defined in the Loan
Agreement), including without limitation, that certain loan to Guarantor in the
original principal amount of Eleven Million Eighteen Thousand One Hundred
Ninety-Two and No/100 U.S. Dollars ($11,018,192.00) evidenced by the Auburn
Meadows Note (as defined in the Loan Agreement). The Auburn Meadows Note is
secured, in part, by that certain Deed of Trust and Security Agreement (with
Fixture Filing) (Auburn Meadows – First), dated as of the date hereof and made
by Guarantor to First American Title Insurance Company, as trustee, for the
benefit of Lender (as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time, the “First Priority Instrument”).

C. This Supplemental Guaranty shall be secured by, inter alia, (i) that certain
Deed of Trust and Security Agreement (with Fixture Filing) (Auburn Meadows –
Second) executed and delivered by Guarantor to First American Title Insurance
Company, as trustee, for the benefit of Lender (together with all amendments and
modifications thereto, hereinafter called the “Instrument”) with respect to the
real property and improvements situated thereon located at 945 22nd Street, NE,
Auburn, Washington 98002, and (ii) that certain Assignment of Leases and Rents
(Auburn Meadows – Second) executed and delivered by Guarantor in favor of Lender
(together with all amendments and modifications thereto, hereinafter called the
“Assignment”).

D. Lender was willing to make the Loans to Guarantor and each of the Related
Borrowers only if Guarantor delivered this Supplemental Guaranty.’



--------------------------------------------------------------------------------

In consideration of the Recitals, the principal sum of the Auburn Meadows Note,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor hereby agrees as follows:

1. Except as otherwise specifically provided or limited herein, in the event one
or more of the Related Borrowers fails to pay any of the Indebtedness, Guarantor
shall immediately upon written demand of Lender promptly and with due diligence
pay for the benefit of Lender all such Indebtedness.

2. Guarantor expressly waives presentment for payment, demand, notice of demand
and of dishonor and non-payment of the Indebtedness, notice of intention to
accelerate the maturity of the Indebtedness or any part thereof, notice of
disposition of collateral, notice of acceleration of the maturity of the
Indebtedness or any part thereof, protest and notice of protest, diligence in
collecting, and the bringing of suit against any other party. Lender shall be
under no obligation to notify Guarantor of its acceptance hereof or of any
advances made or credit extended on the faith hereof or the failure of one or
more of the Related Borrowers to pay any of the Indebtedness as and when due or
any default in the performance of any of the Pool Obligations, or to use
diligence in preserving the liability of any person on the Indebtedness or any
of the Pool Obligations or in bringing suit to enforce collection of the
Indebtedness or performance of any of the Pool Obligations. Guarantor waives all
defenses given to sureties or guarantors at law or in equity other than the
actual payment of the Indebtedness and all defenses based upon questions as to
the validity, legality or enforceability of the Indebtedness and/or any of the
Pool Obligations and agrees that Guarantor shall be primarily liable hereunder.

3. Lender, without authorization from or notice to Guarantor and without
impairing, modifying, changing, releasing, limiting or affecting the liability
of Guarantor hereunder, may from time to time at its discretion and with or
without valuable consideration, alter, compromise, accelerate, renew, extend or
change the time or manner for the payment of any or all of the Indebtedness,
increase or reduce the rate of interest thereon, take and surrender security,
exchange security by way of substitution, or in any way it deems necessary take,
accept, withdraw, subordinate, alter, amend, modify or eliminate security, add
or release or discharge endorsers, guarantors or other obligors, make changes of
any sort whatever in the terms of payment of the Indebtedness, in any of the
Pool Obligations or in the manner of doing business with the Related Borrowers,
or settle or compromise with the Related Borrowers or any other person or
persons liable on the Indebtedness or any of the Pool Obligations on such terms
as it may see fit, and may apply all monies received from the Related Borrowers
or others, or from any security held (whether held under a security instrument
or not), in such manner upon the Indebtedness (whether then due or not) as it
may determine to be in its best interest, without in any way being required to
marshal securities or assets or to apply all or any part of such monies upon any
particular part of the Indebtedness. It is specifically agreed that Lender is
not required to retain, hold, protect, exercise due care with respect thereto,
perfect security interests in or otherwise assure or safeguard any security for
the Indebtedness or any of the Pool Obligations; no failure by Lender to do any
of the foregoing and no exercise or non-exercise by Lender of any other right or
remedy of Lender shall in any way affect any of Guarantor’s obligations
hereunder or any security furnished by Guarantor or give Guarantor any recourse
against Lender.

4. The liability of Guarantor hereunder shall not be modified, changed,
released, limited or impaired in any manner whatsoever on account of any or all
of the following: (a) the incapacity, death, disability, dissolution or
termination of Guarantor, a Related Borrower, Lender or any other person or
entity; (b) the failure by Lender to file or enforce a claim against the estate
(either in administration, bankruptcy or other proceeding) of a Related Borrower
or any other person or entity; (c) any transfer or transfers of any of the
property covered by the Instrument, the First Priority Instrument or any other
instrument securing the payment of any of the Notes; (d) any modifications,
extensions, amendments, consents, releases or waivers with respect to any of the
Notes, the Instrument, the Assignment, the First Priority Instrument, and any
other instrument now or hereafter securing the payment of any of the Notes or
this Supplemental Guaranty; (e) any failure of Lender to give any notice to
Guarantor of any default

 

Prudential Loan No. 706109330

CNL BV Portfolio

Supplemental Guaranty (Auburn Meadows)

2



--------------------------------------------------------------------------------

under any of the Notes, the Instrument, any other instrument securing the
payment of any of the Notes, or this Supplemental Guaranty; (f) Guarantor is or
becomes liable for any Indebtedness owing by any Related Borrower to Lender
other than under this Supplemental Guaranty; or (g) any impairment,
modification, change, release or limitation of the liability of, or stay of
actions or lien enforcement proceedings against, any Related Borrower, its
property, or its estate in bankruptcy resulting from the operation of any
present or future provision of the Federal Bankruptcy Code or any other present
or future federal or state insolvency, bankruptcy or similar law (all of the
foregoing hereinafter collectively called “applicable Bankruptcy Law”) or from
the decision of any court.

5. Lender shall not be required to pursue any other remedies before invoking the
benefits of the guaranties contained herein, and specifically it shall not be
required to make demand upon or institute suit or otherwise pursue or exhaust
its remedies against any Related Borrower or any surety other than Guarantor or
to proceed against any security now or hereafter existing for the payment of any
of the Indebtedness. Lender may maintain an action on this Supplemental Guaranty
without joining any Related Borrower therein and without bringing a separate
action against Related Borrower.

6. Guarantor absolutely and unconditionally covenants and agrees that in the
event that one or more of the Related Borrowers does not or is unable to either
pay the Indebtedness or perform any of the Pool Obligations (or cause any of the
Pool Obligations to be performed) for any reason, including, without limitation,
liquidation, dissolution, receivership, conservatorship, insolvency, bankruptcy,
assignment for the benefit of creditors, sale of all or substantially all
assets, reorganization, arrangement, composition, or readjustment of, or other
similar proceedings affecting the status, composition, identity, existence,
assets or obligations of such Related Borrower(s), or the disaffirmance or
termination of any of the Indebtedness or Pool Obligations in or as a result of
any such proceeding, Guarantor shall pay the Indebtedness and perform any of the
Pool Obligations (or cause any of the Pool Obligations to be performed) and no
such occurrence shall in any way affect Guarantor’s obligations hereunder.

7. Should the status, structure or composition of any Related Borrower change,
this Supplemental Guaranty shall continue and also cover the Indebtedness and
Pool Obligations of such Related Borrower under its new status, structure or
composition according to the terms hereof. This Supplemental Guaranty shall
remain in full force and effect notwithstanding any transfer of any of the
property covered by the Instrument or the First Priority Instrument.

8. In the event any payment by any Related Borrower to Lender is held to
constitute a preference under any applicable Bankruptcy Law, or if for any other
reason Lender is required to refund such payment or pay the amount thereof to
any other party, such payment by such Related Borrower to Lender shall not
constitute a release of Guarantor from any liability hereunder, but Guarantor
agrees to pay such amount to Lender upon demand and this Supplemental Guaranty
shall continue to be effective or shall be reinstated, as the case may be, to
the extent of any such payment or payments.

9. Subject to the provisions of Sections 10 and 11 below, Guarantor agrees that
it shall not have (a) the right to the benefit of, or to direct the application
of, any security held by Lender (including any of the property covered by the
Instrument, the Assignment, the First Priority Instrument, or any other
instrument securing the payment of any of the Notes), any right to enforce any
remedy which Lender now has or hereafter may have against any Related Borrower,
or any right to participate in any security now or hereafter held by Lender, or
(b) any defense arising out of the absence, impairment or loss of any right of
reimbursement or subrogation or other right or remedy of Guarantor against any
Related Borrower or against any security resulting from the exercise or election
of any remedies by Lender (including the exercise of any power of sale under the
Instrument or the First Priority Instrument), or any defense arising by reason
of any disability or other defense of any Related Borrower or by reason of the
cessation, from any cause, of the liability of such Related Borrower.

 

Prudential Loan No. 706109330

CNL BV Portfolio

Supplemental Guaranty (Auburn Meadows)

3



--------------------------------------------------------------------------------

10. The payment by Guarantor of any amount pursuant to this Supplemental
Guaranty shall not in any way entitle Guarantor to any right, title or interest
(whether by way of subrogation or otherwise) in and to any of the Indebtedness
or any proceeds thereof, or any security therefor, unless and until the full
amount owing to Lender on the Indebtedness has been fully paid, but when the
same has been fully paid Guarantor shall be subrogated as to any payments made
by it to the rights of Lender as against the Related Borrowers and/or any
endorsers, sureties or other guarantors.

11. Notwithstanding any payments made by or for the account of Guarantor on
account of the Indebtedness, Guarantor shall not be subrogated to any rights of
Lender until such time as Lender shall have received payment of the full amount
of all Indebtedness. For the purposes of the preceding sentence only, the
Indebtedness shall not be deemed to have been paid in full by foreclosure of the
Instrument or by acceptance of a deed in lieu thereof, and Guarantor hereby
waives and disclaims any interest which it might have in the property covered by
the Instrument or other collateral security for the Indebtedness and the Pool
Obligations, by subrogation or otherwise, following foreclosure of the
Instrument or Lender’s acceptance of a deed in lieu thereof.

12. Guarantor expressly subordinates its rights to payment of any indebtedness
owing from any Related Borrower to Guarantor, whether now existing or arising at
any time in the future, to the prior right of Lender to receive or require
payment in full of the Indebtedness and until payment in full of the
Indebtedness (and including interest accruing on any Note after any petition
under applicable Bankruptcy Law, which post-petition interest Guarantor agrees
shall remain a claim that is prior and superior to any claim of Guarantor
notwithstanding any contrary practice, custom or ruling in proceedings under
such applicable Bankruptcy Law generally), Guarantor agrees not to accept any
payment or satisfaction of any kind of indebtedness of any Related Borrower to
Guarantor or any security for such indebtedness; provided, however, that, so
long as no Event of Default (as defined in the Loan Agreement) has occurred
under the Documents, the foregoing restriction on payment or satisfaction of
indebtedness shall not apply to any distributions or payments of indebtedness
made (i) to any Guarantor as the holder of an equity interest in any Related
Borrower or in payment or satisfaction of indebtedness to Guarantor, (ii) in the
ordinary course of any Related Borrower’s business, and (iii) more than ninety
(90) days prior to an Event of Default under the Documents. If Guarantor should
receive any such payment, satisfaction or security for any indebtedness of any
Related Borrower to Guarantor, Guarantor agrees forthwith to deliver the same to
Lender in the form received, endorsed or assigned as may be appropriate for
application on account of, or as security for, the Indebtedness and until so
delivered, agrees to hold the same in trust for Lender.

13. Under no circumstances shall the aggregate amount paid or agreed to be paid
hereunder exceed the highest lawful rate permitted under applicable usury law
(the “Maximum Rate”) and the payment obligations of Guarantor hereunder are
hereby limited accordingly. If under any circumstances, whether by reason of
advancement or acceleration of the unpaid principal balance of any Note or
otherwise, the aggregate amounts paid hereunder shall include amounts which by
law are deemed interest and which could exceed the Maximum Rate, Guarantor
stipulates that payment and collection of such excess amounts shall have been
and will be deemed to have been the result of a mistake on the part of both
Guarantor and Lender, and Lender shall promptly credit such excess (only to the
extent such interest payments are in excess of the Maximum Rate) against the
unpaid principal balance of any Note, and any portion of such excess payments
not capable of being so credited shall be refunded to Guarantor. The term
“applicable law” as used in this paragraph shall mean the laws of the Property
State (as such term is defined in the Instrument) or the laws of the United
States, whichever laws allow the greater rate of interest, as such laws now
exist or may be changed or amended or come into effect in the future.

 

Prudential Loan No. 706109330

CNL BV Portfolio

Supplemental Guaranty (Auburn Meadows)

4



--------------------------------------------------------------------------------

14. Guarantor hereby represents, warrants and covenants to and with Lender as
follows: (a) the making of this Supplemental Guaranty by Guarantor is an express
condition to Lender’s making the loans to the Related Borrowers evidenced by the
Note, and such loans are and will be of direct interest, benefit and advantage
to Guarantor; (b) Guarantor is solvent, is not bankrupt and has no outstanding
liens, garnishments, bankruptcies or court actions which could reasonably be
expected to render Guarantor insolvent or bankrupt, and there has not been filed
by or against Guarantor a petition in bankruptcy or a petition or answer seeking
an assignment for the benefit of creditors, the appointment of a receiver,
trustee, custodian or liquidator with respect to Guarantor or any substantial
portion of Guarantor’s property, reorganization, arrangement, rearrangement,
composition, extension, liquidation or dissolution or similar relief under
applicable Bankruptcy Law; (c) all reports, financial statements and other
financial and other data which have been or may hereafter be furnished by
Guarantor to Lender in connection with this Supplemental Guaranty are or shall
be true and correct in all material respects and do not and will not omit to
state any fact or circumstance necessary to make the statements contained
therein not misleading in any material respect and do or shall fairly represent
the financial condition of Guarantor as of the dates and the results of
Guarantor’s operations for the periods for which the same are furnished, and no
material adverse change has occurred since the dates of such reports, statements
and other data in the financial condition of Guarantor; (d) to the best of
Guarantor’s knowledge after due inquiry and investigation, the execution,
delivery and performance of this Supplemental Guaranty do not contravene, result
in the breach of or constitute a default under any mortgage, deed of trust,
lease, promissory note, loan agreement or other contract or agreement to which
Guarantor is a party or by which Guarantor or any of its properties may be bound
or affected and do not violate or contravene any law, order, decree, rule or
regulation to which Guarantor is subject; (e) there are no judicial or
administrative actions, suits or proceedings pending or, to the best of
Guarantor’s knowledge, threatened against or affecting Guarantor or involving
the validity, enforceability or priority of this Supplemental Guaranty; and
(f) this Supplemental Guaranty constitutes the legal, valid and binding
obligation of Guarantor enforceable in accordance with its terms.

15. Where two or more persons or entities have executed this Supplemental
Guaranty, unless the context clearly indicates otherwise, all references herein
to “Guarantor” shall mean the guarantors hereunder or either or any of them. All
of the obligations and liability of said guarantors hereunder shall be joint and
several. Suit may be brought against said guarantors, jointly and severally, or
against any one or more of them or less than all of them, without impairing the
rights of Lender against the other or others of said guarantors; and Lender may
compound with any one or more of said guarantors for such sums or sum as it may
see fit and/or release a portion of said guarantors from all further liability
to Lender for any Indebtedness or Pool Obligations without impairing the right
of Lender to demand and collect the balance of such Indebtedness or Pool
Obligations from the other or others of said guarantors not so compounded with
or released; but it is agreed among said guarantors themselves, however, that
such compounding and release shall in nowise impair the rights of said
guarantors as among themselves.

16. Except as otherwise provided herein, the rights of Lender are cumulative and
shall not be exhausted by its exercise of any of its rights hereunder or
otherwise against Guarantor or by any number of successive actions until and
unless all Indebtedness has been paid and each of the obligations of Guarantor
hereunder has been performed.

17. Any notice or communication required or permitted hereunder shall be given
pursuant to the terms of the Loan Agreement.

 

Prudential Loan No. 706109330

CNL BV Portfolio

Supplemental Guaranty (Auburn Meadows)

5



--------------------------------------------------------------------------------

18. This Supplemental Guaranty shall be deemed to have been made under and shall
be governed by the laws of the State of Washington in all respects.

19. This Supplemental Guaranty may be executed in any number of counterparts
with the same effect as if all parties hereto had signed the same document. All
such counterparts shall be construed together and shall constitute one
instrument, but in making proof hereof it shall only be necessary to produce one
such counterpart.

20. This Supplemental Guaranty may only be modified, waived, altered or amended
by a written instrument or instruments executed by the party against which
enforcement of said action is asserted. Any alleged modification, waiver,
alteration or amendment which is not so documented shall not be effective as to
any party.

21. The books and records of Lender showing the accounts between Lender and
Related Borrowers shall be admissible in any action or proceeding hereon as
prima facie evidence of the items set forth herein absent manifest error.

22. Guarantor waives and renounces any and all homestead or exemption rights
Guarantor may have under the Constitution or the laws of any state as against
Guarantor, and does transfer, convey and assign to Lender a sufficient amount of
such homestead or exemption as may be allowed, including such homestead or
exemption as may be set apart in bankruptcy, to pay the Indebtedness. Guarantor
hereby directs any trustee in bankruptcy having possession of such homestead or
exemption to deliver to Lender a sufficient amount of property or money set
apart as exempt to pay the Indebtedness.

23. The terms, provisions, covenants and conditions hereof shall be binding upon
Guarantor and the heirs, devisees, representatives, successors and assigns of
Guarantor and shall inure to the benefit of Lender and all transferees, credit
participants, successors, assignees and/or endorsees of Lender. Within this
Supplemental Guaranty, words of any gender shall be held and construed to
include any other gender and words in the singular number shall be held and
construed to include the plural and words in the plural number shall be held and
construed to include the singular, unless the context otherwise requires. A
determination that any provision of this Supplemental Guaranty is unenforceable
or invalid shall not affect the enforceability or validity of any other
provision and any determination that the application of any provision of this
Supplemental Guaranty to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to any other persons or circumstances.

24. Notwithstanding anything to the contrary contained herein, Guarantor shall
not have any personal liability hereunder for the Indebtedness guaranteed
hereby; instead, except as otherwise provided in the Instrument, the Assignment
and the Loan Agreement, Lender shall look only and solely to Guarantor’s
interest in the collateral granted to Lender by the Instrument and the
Assignment to satisfy the Indebtedness. Notwithstanding the preceding sentence,
Lender may bring a foreclosure action or other appropriate action to enforce the
Instrument and the Assignment or realize upon and protect any or all of the
collateral described therein (including, without limitation, naming the
Guarantor in such actions).

25. None of Guarantor’s respective members, officers, directors, shareholders,
employees, agents, parents or principals (each a “Related Party”) shall have any
liability for Guarantor’s obligations hereunder, except with respect to a
Related Party that is also a guarantor of such obligations and except as
otherwise provided in the Documents.

 

Prudential Loan No. 706109330

CNL BV Portfolio

Supplemental Guaranty (Auburn Meadows)

6



--------------------------------------------------------------------------------

PLEASE BE ADVISED THAT ORAL AGREEMENTS OR ORAL COMMITMENTS TO LEND MONEY, EXTEND
CREDIT, OR FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER
WASHINGTON LAW.

EXECUTED this 3rd day of February, 2014.

 

GUARANTOR:

OWNER: CHP AUBURN WA OWNER, LLC, a Delaware limited liability company By:  

/s/ Steven M. Wortman [SEAL]

Name:   Steven M. Wortman Title:   Senior Vice President OPERATOR: CHP AUBURN WA
TENANT CORP., a Delaware corporation By:  

/s/ Steven M. Wortman

Name:   Steven M. Wortman Title:   Senior Vice President  

                [CORPORATE SEAL]

 

The address of Guarantor and Related Borrowers is:

 

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Holly J. Greer, Senior Vice President and General Counsel, and Joseph
T. Johnson, Senior Vice President and Chief Financial Officer

  

With a copy to

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attention: Peter Luis Lopez, Esq.

The address of Lender is:

 

The Prudential Insurance Company of America

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan No. 706109330

  

With a copy to:

 

The Prudential Insurance Company of America

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Legal Department

Reference Loan No. 706109330

 

Prudential Loan No. 706109330

CNL BV Portfolio

Supplemental Guaranty (Auburn Meadows)